I concur in the result, on the ground that the Court of Probate has no power, in the absence of express statutory authority, to revoke its own decrees, and, with some hesitation, in the conclusion that Mrs. Schutte was a resident of Stamford; but I think the latter conclusion ought to be put more emphatically on the ground that she had already evidenced an intention to take up her abode in Dr. Givens' sanitarium for an indefinite time, before the application for her commitment was made. *Page 538 
The statute (§ 2744) limits the jurisdiction in these cases to "the Court of Probate for the district in which he resides, or is domiciled"; and this very properly restricts the inquiry into the habits and reputation of the person whose liberty is at stake, to a district where he may be supposed to be known, and from which it may be assumed that disinterested witnesses may conveniently be summoned.
Since this woman already had her domicil and residence in the State of New York on March 26th, the Court of Probate for the district of Stamford was without jurisdiction in the premises on March 27th, unless she had acquired a new residence in the meantime. This she could not do in twenty-four hours except by forming an intention to remain in Stamford long enough to give her the character of a resident, as distinguished from a transient person; and the only evidence of such an intent in this case is found in her written requests for treatment, which may be supposed to express an intention to remain for an indefinite time for that purpose, when corroborated in that particular by her subsequent conduct.
Residence, as distinguished from domicil, means a temporary residence; but when the word is used as a limitation of jurisdiction, it must also be distinguished from a place in which one is transiently found. In that restricted sense, residence is the place where one has temporarily fixed his abode with an intention to depart, which is definite as to purpose but indefinite as to time. Brisenden v. Chamberlain, 53 F. 307, 311. *Page 539